Per Curiam.
The petition in this proceeding for non-payment of rent under lease of apartment in co-operative apartment house to tenant, a holder of the stock of the landlord corporation, is sufficient to show the relation of landlord and tenant and the agreement of the tenant to pay as rent a proportionate share of the operating and other expenses of the building as fixed by the directors of the corporation. However, as the peiiiion does not contain the allegation required by section 1410, subdivision 2-a, of the Civil Practice Act, in the absence of any averment of exemption from the housing laws the dismissal of the petition ivas proper.
Final order affirmed, with twenty-five dollars costs.
All concur; present, Bijur, Lydon and Frankenthaler, JJ.